

 
 

--------------------------------------------------------------------------------

 
American Airlines, Inc.
 
3219-02    Page 2
 

3219-02


American Airlines, Inc.
P.O. Box 619616
Dallas-Fort Worth Airport, Texas 75261-9616






Subject:                      Special Terms - Seats and In-flight Entertainment




Reference:
Purchase Agreement No. 3219 (the Purchase Agreement) between The Boeing Company
(Boeing) and American Airlines, Inc. (Customer) relating to Model 787 aircraft
(the Aircraft)







This letter agreement (Letter Agreement) amends and supplements the Purchase
Agreement.  All capitalized terms used but not defined in this Letter Agreement
shall have the same meaning as defined in the Purchase Agreement.


1.Definitions.


1.1           “Covered Seats” shall mean those seats which are not otherwise
identified in Exhibit A to the Purchase Agreement as Buyer Furnished Equipment.


1.2           “In-flight Entertainment (IFE) System” shall mean the IFE
identified in the Detail Specification of the Aircraft, inclusive of the IFE
software which is required to test and certify the IFE system on the Aircraft,
but exclusive of IFE Customer Software. 


1.3           “IFE Customer Software” shall mean any software which is obtained
by the Customer from a source other than Boeing for installation in the IFE
System.


2.
Applicability of the Provisions of Supplemental Exhibit CS1 to the Purchase
Agreement.



2.1           Notwithstanding the provisions of Article 7.3 of Part 3 of
Supplemental Exhibit CS1 to the Purchase Agreement, [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]


2.2           Customer is hereby advised that the revision service for Materials
does not include changes applicable to the Covered Seats and IFE System.






3.           Applicability of the Provisions of Exhibit C to the AGTA.


In lieu of the provisions of Part 4 of Exhibit C to the AGTA, the following
warranty and patent and copyright indemnities will apply to Covered Seats and
the IFE System:
“[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].”


4.           IFE Customer Software.


[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].




Very truly yours,


THE BOEING COMPANY


By                                          


Its           Attorney-In-Fact           




ACCEPTED AND AGREED TO this


Date:                                , 2008




AMERICAN AIRLINES, INC


By                                          


Its                                           



P.A. No. 3219 70820
Special Terms - Seats and In-flight Entertainment 
BOEING PROPRIETARY


 
 

--------------------------------------------------------------------------------

 
